In re: Alfred Dox-sey, Jr., applying for writ of habeas corpus.
Application granted. See Order.
ORDER
Considering the showing made in the application and the response of the District Attorney:
It Is Ordered that the application of applicant, Alfred Dorsey, Jr. is hereby granted, and the Ninth Judicial District Court for the Parish of Rapides is hereby ordered to grant applicant an out-of-time appeal to this Court returnable on a date to be fixed, and that the said Ninth Judicial District Court appoint an attorney to perfect his bills of exceptions and prosecute the appeal to be granted to applicant.